Citation Nr: 1718109	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  03-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder (claimed fungus of the feet and groin).

2. Entitlement to service connection for a skin disorder (claimed fungus of the feet and groin).

3. Entitlement to service connection for a right ear disability.

4. Entitlement to service connection for a bilateral hearing loss disability.
      
5. Entitlement to service connection for tinnitus


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

Effective September 1983, the Veteran is in receipt of a 100 percent schedular disability rating for posttraumatic stress disorder (PTSD); and effective January 2014, the Veteran is in receipt of a separate 100 percent schedular evaluation for a cardiac disorder.

In a January 1984 decision, the RO denied claims for service connection for, in pertinent part, ear damage, hearing loss and tinnitus, and denied reopening a claim of service connection for a fungal condition to the feet and groin. In his September 1985 substantive appeal, the Veteran requested a hearing before the Board.  

In an August 1987 decision, the Board, in pertinent part, denied the claims. No hearing was conducted prior to the issuance of the decision. In July 2001, the Board noted that the Veteran had requested a hearing and was offered an opportunity by videoconference hearing and advised that the Board would vacate its August 1987 if he appeared at the hearing.  

A hearing was held in November 2001. The Veterans Law Judge chairing the hearing stated that the issue on appeal was "entitlement to an earlier effective date for the grant of service connection for PTSD." No testimony was provided as to the claims for ear damage, hearing loss and tinnitus, or a fungal infection to the feet and groin.  

In February 2002, the Board vacated only that portion of the August 1987 decision that denied service connection for PTSD. No action was taken as to other claims decided in the decision. In an October 2002 statement, the Veteran filed a Motion for Revision of the February 2002 Board decision on the basis of clear and unmistakable error (CUE). In the motion, he contended that the Board should have vacated the entire August 1987 decision.  

In an August 2006 letter, the Board offered the Veteran an opportunity for another hearing. A hearing was conducted by a Veterans Law Judge in September 2006. The parties agreed that the testimony would focus on whether there was CUE in that part of the August 1987 Board decision that denied hearing loss and tinnitus. On the record, he withdrew a motion alleging CUE in that portion of the August 1987 Board decision that denied service connection for a fungal condition of the feet and groin.  

In May 2007, the Board dismissed the petition alleging CUE in that part of the August 1987 Board decision that denied hearing loss and tinnitus. The Veteran appealed that determination to the United States Court of Appeals for Veterans Claim (Court). In May 2009, the Court vacated the Board's decision, finding that the Board provided inadequate reasons and bases.  

In May 2010, the Board issued another decision in which it found that the portion of the August 1987 decision that denied service connection for hearing loss and tinnitus did not contain CUE. The Veteran appealed that determination to the Court.  

In a May 2012 Memorandum Decision, the Court vacated and remanded the May 2010 Board decision that found no CUE in that part of the August 3, 1987, Board decision that denied service connection for ear damage, hearing loss, and tinnitus. The Court found that remand was warranted because the Board did not "address the reasonably raised issue of whether the August 1987 Board decision should be vacated as a violation of [the Veteran's] due process rights."  

As to the request to vacate, the Court stated that the Veteran had previously requested a hearing before the Board prior to its August 1987 decision and was later told that if he had a hearing, the Board decision would be vacated. The Court further noted that the Secretary had conceded that on several occasions the Veteran had requested the Board vacate all issues addressed in the August 1987 decision. Finally, the Court directed the Board to address the motion to revise the February 2002 Board decision on the basis of CUE.  

In a December 2013 decision, the Board vacated the remaining portion of the August 1987 Board decision that denied service connection for ear damage, hearing loss and tinnitus, and denied reopening service connection for a fungal condition of the feet and groin. Because the Board vacated the remaining portion of the August 1987 Board decision, any remaining claim for revision of the August 1987 decision or the February 2002 decision on the basis of CUE was rendered moot. The Board remanded the claims of service connection for ear damage, hearing loss and tinnitus as well as whether new and material evidence had been received to reopen a claim of service connection for a fungal condition of the feet and groin to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing at the RO in accordance with his request. 

The Veteran's Board hearing was scheduled for January 28, 2015. He failed to appear for his scheduled hearing, offered no argument for this failure to appear and did not otherwise request to have his hearing rescheduled. Accordingly, his hearing request is deemed withdrawn 38 C.F.R. § 20.704 (d).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The merits of the claim of service connection for a skin disorder (claimed fungus of the feet and groin) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a September 1981 rating decision, the AOJ denied a claim for service connection for fungus of the feet and groin; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

2. The evidence added to the record after September 1981 relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 

3. The Veteran does not have a right ear disability.

4. The Veteran does not have a bilateral hearing loss disability.

5. Tinnitus was manifest during service.


CONCLUSIONS OF LAW

1. The September 1981 rating decision that denied a claim for service connection for a skin disorder (claimed fungus of the feet and groin) is final. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the September 1981 decision to deny a claim for service connection for a skin disorder (claimed fungus of the feet and groin) is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3. The criteria for service connection for a right ear disability are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in October 2002, December 2003 and July 2014. 

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding and pertinent records. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection herein decided. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination obtained in June 1984 is adequate to evaluate the claims for service connection for a right ear disability, bilateral hearing loss disability and tinnitus. The examiner considered all of the pertinent evidence of record. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the AOJ in December 2013. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for a hearing at the RO before a Veterans Law Judge. The Veteran was scheduled for a Board hearing at the RO in January 2015. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

New and Material Evidence- Skin Disorder/Fungus of the Feet and Groin

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 1981, the AOJ denied service connection for foot and groin fungus finding that the service treatment records showed no diagnosis, treatment or complaint of a fungus/skin condition of the feet and groin and that the Veteran had presented no evidence in support of his claim (i.e., there was no evidence of a current disability). The evidence considered in September 1981 included the Veteran's service treatment records. The Veteran was informed of this decision and apprised of his appellate rights, but he did not appeal the AOJ decision. Therefore, the September 1981 AOJ decision became final. 38 C.F.R. § 20.1103. 

In September 1983, the Veteran requested that his claim be reopened. The evidence received since the September 1981 rating decision includes various lay statements submitted by the Veteran asserting that he has a skin disorder/fungus of the feet and groin that onset in 1967 during his period of service in the Republic of Vietnam. A January 1980 treatment record reflects the Veteran's report that his toenails were turning a "brownish" color. The diagnosis was "tinea, nail." A March 1985 treatment record documents diagnoses of "acneiform type skin rash over the upper back and anterior chest, most likely acne vulgaris but of unproven etiology" and "onychomycosis involving both great toenails and obvious fungal groin rash." The June 1984 Report of VA examination documents the Veteran's report that he has had a fungus infection in the toenails of both feet since 1968. On examination, the diagnosis was fungus infection in toenails of both feet. 

This additional evidence is not cumulative in nature. Further, the evidence confirms that he has a current skin disorder. Existence of a current disability had not been established previously. Thus, this evidence relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered.

For these reasons, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a skin disorder (claimed fungus of the feet and groin). 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right Ear Disability/Hearing Loss

An October 1967 service treatment record documents a provisional diagnosis of chronic otitis media on the right ear. The Veteran reported that his chronic otitis media of the right ear had caused him slight trouble prior to his enlistment and he had received treatment at a private doctor two years prior to his enlistment. On examination, he only complained of tinnitus with loud noise exposure. His ear canal and tympanic membrane were normal and clear. Diagnosis on examination was bilateral sensorineural hearing loss. The Veteran was advised to undergo audiogram every 6 months.  

The June 1984 report of VA ear, nose and throat (ENT) examination reflects that there was no history of injury or infection. Examination revealed external auditory canals were clear. The tympanic membranes were intact and translucent. Further, the Weber did not lateralized and the Rinne was positive bilaterally. Diagnoses were hearing loss, sensory neural and recurrent tinnitus.

The claim of service connection for a right ear disability must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have a right ear disability. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As to his claim of service connection for bilateral hearing loss disability, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability. 

The Veteran's November 1965 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note American Standards Association (ASA) to International Standards Organization (ISO)-American National Standards Institute (ANSI) conversion):



HERTZ




500
1000
2000
3000
4000
RIGHT
25
5
5
10
5
LEFT
25
15
5
10
0

An October 1967 audiogram showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):



HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
20
30
25
LEFT
35
25
20
20
10

The July 1969 separation examination showed that that whispered voice testing was 15/15 bilaterally. Audiometric testing was not performed.

Here, the service treatment records show a right ear hearing loss disability. The service treatment records show no complaints or findings of a left ear hearing loss disability. 

However, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of June 1984 VA examination reflects the Veteran's report of noise exposure in service. On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
0
/
15
LEFT
5
5
5
/
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear. Though the diagnosis was hearing loss, sensory neural, the Veteran failed to demonstrate a bilateral hearing loss disability for VA purposes. 

On this record, the claim of service connection for a bilateral hearing loss disability must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have a bilateral hearing loss disability for VA purposes. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. at 225 (1992). 

Additionally, though there was evidence of a right ear hearing loss disability on one occasion in service (October 1967), no examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the chronic disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309; see also Walker, 708 F.3d at 1339.

The only other evidence supporting these claims is the various general lay assertions. The Veteran is not competent to establish that he has a current right ear disability or a current bilateral hearing loss disability. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current right ear disability or bilateral hearing loss disability. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, these claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus 

With regard to his claim for entitlement to service connection for tinnitus, the October 1967 service treatment record documents the Veteran's complaint of tinnitus with loud noise exposure. Subsequent to service, the June 1984 VA examination confirms the diagnosis of recurrent tinnitus. 

Here, the Veteran has competently and credibly asserted that his tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). There are certain situations in which lay evidence may suffice to prove service connection on its own merits. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Based upon the facts, service connection for tinnitus is warranted.

The Board expresses no opinion regarding the severity of the tinnitus. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

The application to reopen a claim for service connection for a skin disorder (claimed fungus of the feet and groin) is granted.

Service connection for a right ear disability is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.


REMAND

An opinion as to etiology of the skin disorder with supporting rationale has not been offered. Thus, further VA examination is necessary to assess the Veteran's claim.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder/fungus of the feet and groin. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran has a current skin disorder/fungus of the feet and groin that onset during service or as a result of event or incident of his period of service, to include exposure to herbicide agents therein. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A January 1980 treatment record documenting a diagnosis of tinea, nail based on the Veteran's report that his toenails were turning a "brownish" color. VBMS Entry March 8, 1985, p. 3/4.

*A June 1984 Report of VA examination that documents a diagnosis of fungus infection in toenails of both feet. VBMS Entry June 14, 1984, p. 9/13.

*A March 1985 treatment record documents diagnoses of "acneiform type skin rash over the upper back and anterior chest, most likely acne vulgaris but of unproven etiology" and "onychomycosis involving both great toenails and obvious fungal groin rash." The Veteran reported that he developed a rash involving his large toenails, feet and groin while he served in Vietnam in 1967. VBMS Entry August 12, 1996 and VBMS Entry December 12, 1983, p. 57-62/75

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


